Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 23, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  143912                                                                                              Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                                                          Brian K. Zahra,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 143912
                                                                   COA: 300697
                                                                   Wayne CC: 03-011636
  DONYELLE FERDINAND WOODS,
             Defendant-Appellant.
  _________________________________________/

         On order of the Court, the application for leave to appeal the August 30, 2011
  order of the Court of Appeals is considered, and it is DENIED, because the defendant’s
  motion for relief from judgment is prohibited by MCR 6.502(G).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 23, 2012                      _________________________________________
           d0416                                                              Clerk